Case 17-22645-TPA         Doc 105 Filed 09/24/20 Entered 09/24/20 13:36:52FILED
                                                                            Desc Main
                                 Document      Page 1 of 1                9/24/20 1:35 pm
                                                                          CLERK
                                                                          U.S. BANKRUPTCY
                                                                          COURT - WDPA
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  IN RE:
  JEFFREY ALAN ENGLISH and                         :   Case No. 17-22645-TPA
  DENISE ANN ENGLISH,                              :   Chapter 13
            Debtors.                               :   Related to Doc. No. 102
                                                   :   Hearing: October 14, 2020 at 10:30 A.M.

                                              ORDER


                              24th
                AND NOW, this 23 rd day of September, 2020, it is hereby ORDERED,


 ADJUDGED, and DECREED that:


                (1)      The Conciliation Conference scheduled for October 8, 2020 at 10:00 A.M.

 with the Chapter 13 Trustee remains as scheduled.


                (2)      A hearing on the Amended Chapter 13 Plan (Doc. 102) is scheduled for

 October 14, 2020 at 10:30 A.M. to be held by the Zoom Video Conference Application. The

 Parties must comply with Judge Agresti’s Amended Notice of Temporary Modification of

 Appearance Procedures, dated and effective June 10, 2020, which can be found on the Court’s

 website at https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf


                (3)      Initializing Zoom Hearing:    To join the Zoom hearing please initiate and

 use   the   following    link   at   least   15   minutes   prior   to   the   scheduled   hearing

 time: https://www.zoomgov.com/j/16021303488, or alternatively, to attend and use the

 following Meeting ID: 160 2130 3488. For questions regarding the connection contact Judge

 Agresti’s Staff Lawyer, Atty. Courtney Helbling, at 814-464-9781.



                                                       ____________________________
                                                       Thomas P. Agresti, Judge
                                                       United States Bankruptcy Court
 Case Administrator to serve:
        Bryan P. Keenan
        Ronda Winnecour, Chapter 13 Trustee
        Debtor
